Citation Nr: 1641466	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  14-28 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lung condition, to include pulmonary nodule, chronic obstructive pulmonary disease (COPD), and asthma.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board construes a June 2016 statement as a motion to advance the case on the docket due to serious illness.  The motion is hereby granted and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

On a September 2011 claim form, the Veteran contends that he has a current lung condition due to in-service radiation and asbestos exposure.  Additionally, in a statement received in August 2014, the Veteran's representative contends that the VA has conceded such exposure and that a May 2014 private opinion (received in August 2014) supports the Veteran's claim.  Furthermore, in a June 2016 letter, the Veteran's representative asserts that the Veteran has been diagnosed with cancer and given 6 to 12 months to live. 

The Board notes that, in a July 2014 statement of the case, the RO indicated that the Veteran's service personnel records confirm his service as an engineman, fireman recruit, and seaman on the USS Los Alamos (AFDB-7).  Based on the Veteran's duties, the RO determined that that the Veteran had probable asbestos exposure and, therefore, conceded such exposure.

Post-service private treatment records show that the Veteran has a pulmonary nodule.  However, a definitive diagnosis of lung cancer is not shown by the evidence of record.  Instead, the evidence includes treatment records that suggest that the Veteran may currently have lung cancer, to include pulmonary nodules suspicious of lung cancer (February 4, 2011, private treatment record), left upper lobe nodule concerning for malignancy that does not meet the usual diagnostic criteria but should be considered malignant until proven otherwise (February 10, 2011, private treatment record), probable adenocarcinoma (July 12, 2012, private treatment record), and likely lung cancer (November 22, 2013, private treatment record).

Similarly, VA treatment records from 2014 merely note that the Veteran has a history of lung cancer, but treatment for only other lung conditions, such as COPD, is in shown in those records.

The Veteran was afforded a VA examination in May 2013 and a VA opinion in July 2013, and while the evidence showing a pulmonary nodule was noted, the May 2013 examiner reported that "the etiology of the nodule remains uncertain because the diagnosis is not established."

Regarding the Veteran's contention that a May 2014 private opinion supports his claim of service connection for a lung condition, the Board notes that such opinion, while positive, also does not provide a diagnosis of cancer, but only indicates a "presumptive diagnosis" of cancer based on the provider's review of the Veteran's claims file.

However, given the June 2016 letter from the Veteran's representative stating that the Veteran has cancer and 6 to 12 months to live, it appears that the Veteran's claims file does not currently include recent VA and/or private treatment records indicating such diagnosis and treatment for cancer.  As such, updated VA and/or private treatment records indicating that the Veteran has a diagnosis of lung cancer should be obtained on remand, pursuant to VA's duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his lung condition claim, including any that show a diagnosis of lung cancer.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

